DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recites the limitation "said plate" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Note this is previously claimed as “a substrate plate”, consistency is required in the claims. 
Referring to claims 1 and 7, the limitation “each of a quantum dot is said series of quantum dots” is unclear.  It appears the applicant intended to claim “each of a quantum dot in said series of quantum dots”.  
Claims 1 and 7 recites the limitation "said partially conductive substrate plate" in line 8-9.  There is insufficient antecedent basis for this limitation in the claim.  Note this is previously claimed as “a substantially transparent and partially conductive substrate plate”, consistency is required in the claims. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allam (5291034) in view of Laycock (20180356342).
Referring to claims 1 and 7, Allam shows an electromagnetic signal modulator comprising:
a substrate plate assembly comprised of at least one of a substantially transparent and partially conductive substrate plate (see the plate that light impinges and travels through in figure 9 Ref 15) having at least one generally planar face thereon with a series of quantum dots affixed with said plate (see figure 9 note the three dimensional quantum dot array), each of a quantum dot is said series of quantum dots being of an arbitrary size (see figure 9 note D also see figure 10 note D), and each said quantum dot possessing an inducible dipole moment (see column 5 lines 4-30), and each said quantum dot in electrical contact with said partially conductive substrate plate (see the particulars of the quantum dots as shown in figure 11-13 that includes a conductive “dog-bone” configuration);

wherein said control unit is operationally connected to said substrate plate assembly by said wire (see column 5 line 4-29 and column 6 lines 31-45), to transmit an electromagnetic signal to said substrate plate assembly so as to excite said series of quantum dots (see column 5 line 4-29).  While Allam shows the substrate including the quantum dots including wires for controlling the quantum dots Allam fails to show the details of the of the modulation system including the control circuit and the control unit connected to the substrate plate assembly.  
	Laycock shows a similar device to modulate a laser including the control circuit and the control unit connected to the substrate plate assembly (see paragraph 137).  It would have been obvious to include the details of a modulating control circuit as shown by Laycock because this would have been obvious to control the array of quantum dots as shown by Allam.  
Allowable Subject Matter
	Claims 2-6 and 8-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645